Citation Nr: 1410567	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-11 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 40 percent for spinal stenosis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1955, and from December 1956 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

As the Veteran has a total disability based on individual unemployability rating, the issue need be discussed in the analysis below.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was awarded a 100 percent disability rating secondary to surgical treatment necessitating convalescence from June 22, 2011 to October 1, 2011; as this is the highest available rating, that period will not be discussed in the analysis below. 

The issue of entitlement to special monthly compensation (SMC ) based upon the need for aid and attendance and/or homebound status has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  


FINDING OF FACT

The Veteran's spinal stenosis is not manifested by favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of six weeks or more in the past twelve months.  






CONCLUSION OF LAW

The criteria for disability rating in excess of 40 percent for spinal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5238 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION 

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A September 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability records were requested but the SSA informed VA that those records had been destroyed.  As the Veteran's present disability is considered here and VA examinations and private treatment notes demonstrating the impact of the Veteran's disability are available, the absence of treatment records related to the Social Security benefits does not prejudice the Veteran.  VA examinations were obtained in January 2010, January 2011 and July 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). 

Laws and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each  disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is rated as 40 percent disabled for his spinal stenosis under Diagnostic Code 5238.  This diagnostic code is considered under the General Rating for Diseases and Injuries of the Spine which states that a disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The current General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, DCs 5235-5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees. 38 C.F.R. § 4.71a , Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, Code 5237, Note 4.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999). 

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  Service connection for neuropathy of the right and left lower extremities, respectively, was granted in a November 2011 rating decision.  The Veteran has not disagreed with those findings and neuropathy in relation to the Veteran's spinal stenosis need not be discussed.  

Disabilities of the spine are also considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  Id.  A 60 percent rating is the highest schedular rating possible under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a , DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  For the purpose of determining whether a claimant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  38 C.F.R. §§4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Service connection for low back strain was granted with a noncompensable rating in an October 1974 rating decision.  A claim for an increase in the evaluation of this condition was received from the Veteran in September 2009 and the Veteran's disability rating was raised to 20 percent, effective September 8, 2009, in a January 2010 rating decision.  The January 2010 rating also re-characterized the issue as entitlement to an increased rating for spinal stenosis to better reflect the Veteran's back symptoms.  Thereafter, in an April 2012 rating decision, the Veteran's rating was raised to 40 percent effective September 8, 2009.  The Veteran asserts that his symptoms warrant a rating in excess of 40 percent.

At his January 2010 VA examination, the Veteran reported pain since he was in the service.  He stated that he received injections for his back pain.  The Veteran was found to have forward flexion to 50 degrees.  There was no additional loss of motion on repetitive use testing.  There was decreased motion, stiffness and weakness.  The Veteran described constant pain and flare-ups lasting for three to seven days and occurring every three to four months.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or spinal contour, there was no abnormal spinal curvature or ankylosis. 

A private treatment record dated in March 2010 noted that the Veteran received epidural injections but had a recurrence of low back pain; limited range of motion was noted.  The physician reported that the Veteran stood erect with a flattened lumbar spine.  

In his October 2010 notice of disagreement, the Veteran stated that bending forward was not very bothersome but that standing or sitting up for more than five minutes was difficult for him and that his back caused sitting to be awkward and painful.

A September 2011 private treatment note demonstrated a stable upper gait and posture following a lumbar decompression and stabilization three months prior.

A January 2011 VA examination revealed forward flexion to 10 degrees.  There was less movement than normal, weakened movement, excess fatigability and pain on movement following repetitive testing.  There was guarding or muscle spasm severe enough to result in abnormal spinal contour.  Intervertebral disc syndrome was not found on examination.  Ankylosis was not mentioned in the examination.  

In an August 2012 letter, the Veteran's private physician Dr. R.B. noted that the Veteran had multiple levels of ankylosis in his lumbar spine.  

At the Veteran's last, July 2013, VA examination, the Veteran described severe daily back pain which required opiate pain medication.  The Veteran reported flare-ups described as pain with bending, walking and sitting in one position for too long.  The Veteran was unable to perform repetitive use testing secondary to severe pain.  Limitations following testing included decreased movement, weakness, excess fatigability, incoordination, pain, deformity, disturbance with locomotion, and interference with sitting, standing and or weight lifting.  Guarding or muscle spasms was found to result in abnormal spinal contour.  The Veteran was described as having severe kyphosis and intervertebral disc syndrome resulting in one - two weeks bed rest.  

During the appeal period, forward flexion of the spine was limited to 10 degrees at worst.  Based on these findings, a disability rating of 40 percent is accurate.  38 C.F.R. § 4.7.

In order to warrant a higher rating based on the rating criteria alone, there must be either unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome resulting in incapacitation lasting for a total duration of at six weeks in the past year.

Of note, the Veteran is shown to have ankylosis in some parts of the spine, however, the record does not demonstrate unfavorable ankylosis of the entire thoracic spine.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  (31st ed).  For VA compensation purposes, unfavorable ankylosis is a condition in which ankylosis results in one or more of the following: difficulty walking because of limited line of vision, restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or vertical subluxation or dislocation or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in natural position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note 6.  

Thus, while ankylosis is found by the evidence of record by the Veteran's private physician and the July 2013 VA examiner, for the purposes of a higher disability rating, unfavorable ankylosis is not shown by the evidence of record.  It is noted that the Veteran does have neurological symptoms, however it is unclear as to whether those symptoms are secondary to nerve root stretching due to unfavorable ankylosis; and to provide a higher rating for such symptoms where the Veteran already receives compensation for neuropathy would constitute impermissible pyramiding.  38 C.F.R. §§4.14.  Intervertebral disc syndrome is found, but has caused only one - two weeks bed rest; not the six or more weeks of incapacitation, required for a higher rating, and a higher rating based on those symptoms is not warranted.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of impairment, but those manifestations are not present.  Moreover, even when the DeLuca factors are applied, the 40 percent disability rating appropriately considers all of the functional impact of the Veteran's spine disability; this is especially so as some of the Veteran's symptoms, those relating to neuropathy, have been and are being considered separately.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for an increased rating for spinal stenosis; there is no doubt to be resolved; and an increased rating is not warranted.


ORDER

Entitlement to an increased rating in excess of 40 percent for spinal stenosis is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


